 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Email: defense@dinasantos.com
 4

 5 Attorney for:
   RICARDO VILLA
 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-0234 TLN
10
                                     Plaintiff,           STIPULATION REGARDING EXCLUDABLE
11                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                              v.                          FINDINGS AND ORDER TO CONTINUE CASE
12                                                        TO SEPTEMBER 16, 2021, AT 9:30 A.M.
     RICARDO VILLA, et al.
13                                   Defendants

14
                                                     STIPULATION
15
            Plaintiff United States of America, by and through its counsel of record, Justin Lee, and
16
     Defendants Ricardo Villa, represented by Attorney Dina Santos; Defendant Patrick Botello, represented
17
     by Etan Zaitsu; Defendant Mercedes Silva-Sims, represented by Davis Fischer; Defendant Ashley
18
     Habash, represented by David Garland, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for status on May 27, 2021.
20
            2.      By this stipulation, defendants now move to continue the status conference until
21
     September 16, 2021, at 9:30 a.m., and to exclude time between May 27, 2021, and September 16, 2021,
22
     under Local Code T4. Plaintiff does not oppose this request. Defense Counsel require additional time
23
     to review discovery, meet with the Client, conduct investigation and otherwise prepare for trial. The
24
     discovery in the case is several thousand pages along with a voluminous amount of recordings. Most of
25
     the discovery is subject to a protective order, making review with the Clients difficult since most Clients
26
     are in custody and due to the recent global pandemic.
27
            3.      The parties agree and stipulate, and request that the Court find the following:
28

      Stip. & Order Continuing Status Conf. & Excluding   1
      Time Periods Under Speedy Trial Act
 1                  a)       Counsel for Defendants desires additional time to continue to review discovery,

 2          conduct investigation, and to otherwise prepare for trial. Counsel for Defendants believe that

 3          failure to grant the above-requested continuance would deny them the reasonable time necessary

 4          for effective preparation, taking into account the exercise of due diligence. The government does

 5          not object to the continuance.

 6                  b)       Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                  c)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of May 27, 2021, to September 16,

11          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12          T4] because it results from a continuance granted by the Court at defendants request on the basis

13          of the Court’s finding that the ends of justice served by taking such action outweigh the best

14          interest of the public and the defendants in a speedy trial.

15          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19    Dated: May 24, 2021                                     PHILLIP TALBERT
                                                              United States Attorney
20

21                                                            /s/ Justin Lee
                                                              JUSTIN LEE
22                                                            Assistant United States Attorney

23
     Dated: May 24, 2021                                   /s/ Dina L. Santos
24                                                         DINA L. SANTOS, ESQ.
                                                           Attorney for Ricardo Villa
25

26
     Dated: May 24, 2021                                   /s/ Etan Zaitsu
27                                                         ETAN ZAITSU, ESQ.
                                                           Attorney for Patrick Botello
28

      Stip. & Order Continuing Status Conf. & Excluding   2
      Time Periods Under Speedy Trial Act
 1

 2
     Dated: May 24, 2021                                    /s/ David Fischer
 3
                                                            DAVID FISCHER, ESQ.
 4                                                          Attorney for Mercedes Silva-Sims

 5 Dated: May 24, 2021                                      /s/ David Garland
                                                            DAVID GARLAND, ESQ.
 6                                                          Attorney for Ashley Habash
 7

 8
                                                          ORDER
 9
            IT IS SO FOUND AND ORDERED this 24th day of May, 2021.
10

11

12

13
                                                                    Troy L. Nunley
14                                                                  United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Stip. & Order Continuing Status Conf. & Excluding     3
      Time Periods Under Speedy Trial Act
